Title: To George Washington from William Heath, 4 May 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point May 4 1781
                        
                        The enclosed news-paper came to hand the last evening. The officer commanding the water guards writes me,
                            "All accounts agree that there is the greatest preparation in New York for some movement—the Confederacy is arrived in New
                            York—is thought to be one of the finest ships in their navy."
                        I have been much indisposed this day or two past—but hope I shall shake it off. I have the honor to be With
                            the greatest respect Your Excellency’s most obed. servant
                        
                            W. Heath
                        
                    